I\. '""'"
'[
     Jo   ,. AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I ofl \   z,.,.
                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                            V.                                            (For Offenses Committed On or.After November 1, 1987)


                                  Ramon Gallegos-Perez                                    Case Number: 3:19-mj-22870

                                                                                         Ste hen D Lemi
                                                                                         Defendant's Attorney



           REGISTRATION NO. 86564298
           THE DEFENDANT:                                                                                                     JUL 18 2019
            lg] pleaded guilty to count(s) �ll_'o�f� C�o�m':!p�lain
                                                                 � t:" :____________                        __ji-__,,'�ict;:mSffiWJ00�-
            0 was found guilty to count(s)                                                 SOUTHERN DISTRICT OF CAL�2o���¢

              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                    Nature of Offense                                                            Count Number(s)
           8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

            □    The defendant has.been found not guilty on count(s)                  �---------------
            □    Count(s) ------�----------- dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons. to be
           imprisoned for a term of:
                                          !\1
                                          � TIME SERVED                               □ ________ days
            0 Assessment: $10 WAIVED 0 Fine: WAIVED
            lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            □   Court recommends ddendant be deported/removed with relative, _________ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, July 18, 2019
                                                                                       Date of Imposition of Sentence


           Received ---��----
                         DUSM
                                                                                        111&4�
                                                                                       H'o:NoRABLE F. A. GOSSETT III
                                                                                       UNITED STATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                       3:19-mj-22870
